United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.R., Appellant
and
DEPARTMENT OF THE ARMY, RED RIVER
ARMY DEPOT, Texarkana, TX, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 12-690
Issued: September 12, 2012

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
On February 7, 2012 appellant filed a timely appeal from a January 24, 2012 decision of
the Office of Workers’ Compensation Programs (OWCP) denying reconsideration of his case
finding that his request was untimely and did not present clear evidence of error. The Board
docketed the appeal as No. 12-690.
The Board has duly considered the matter and finds that the case is not in posture for a
decision. OWCP accepted appellant’s claim for binaural (both ears) loss of hearing.1 By
decision dated July 14, 2009, it granted him a schedule award for a 27 percent binaural hearing
loss. On October 24, 2011 appellant filed a claim (Form CA-7) for a schedule award. In support
of his claim, he submitted a September 28, 2011 audiogram from Thomas D. Burns, an
audiologist. By decision dated January 24, 2012, OWCP denied appellant’s request for
reconsideration as untimely filed and failing to establish clear evidence of error.
In schedule award cases, a distinction is made between an application for an additional
schedule award and a request for reconsideration of the existing schedule award. When a
claimant is asserting that the original award was erroneous based on his or her medical condition
at that time, this is a request for reconsideration. A claim for an additional schedule award may
1

On October 15, 2008 appellant, then a 60-year-old engineering equipment operator, filed an occupational
disease claim alleging that on June 15, 1999 he first became aware of his hearing loss. However, it was not until
December 15, 1999 that he first realized the connection between his hearing loss and his employment duties.

be based on new exposure to employment factors or on the progression of an employmentrelated condition, without new exposure, resulting in greater permanent impairment.2
The Board finds that appellant has submitted new evidence in the form of the
September 28, 2011 audiology report addressing a claim for an additional schedule award based
on a progression of his employment-related condition rather than on the basis that the original
schedule award was in error.3 The Board has repeatedly held that a claimant may request a
schedule award or increased schedule award based on evidence of a new exposure or medical
evidence showing progression of an employment-related condition resulting in permanent
impairment or increased impairment.4 The Board finds, therefore, that OWCP erroneously
issued a denial of appellant’s request for reconsideration under the clear evidence of error
standard. On remand, OWCP should review and develop the medical evidence and issue an
appropriate decision regarding his request for an increased schedule award.
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated January 24, 2012 is set aside and the case remanded for further
development consistent with this order of the Board.
Issued: September 12, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

2

R.L., Docket No. 09-1948 (issued June 29, 2010); B.K., 59 ECAB 228 (2007); Candace A. Karkoff, 56 ECAB
622 (2005).
3

Rose V. Ford, 55 ECAB 449 (2004).

4

See Linda T. Brown, 51 ECAB 115 (1999); Paul R. Reedy, 45 ECAB 488 (1994); see also B.K., supra note 2
(where it was evident that the claimant was seeking a schedule award based on new and current medical evidence,
OWCP should have issued a merit decision on the schedule award claim rather than adjudicate an application for
reconsideration).

2

